IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,762-01


RONNIE KEITH EDWARDS, Relator

v.

HON. SHAREN WILSON, JUDGE OF THE CRIMINAL DISTRICT COURT #1,
Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. C-1-009640-1145210-A

FROM TARRANT COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed an application for a writ of
habeas corpus in the Criminal District Court #1 of Tarrant County, that more than 35 days have
elapsed, and that the application has not yet been forwarded to this Court.  This Court's records
indicate that the district court entered an order designating issues on June 8, 2012.
	Respondent, the Judge of the Criminal District Court #1 District Court of Tarrant County,
shall file a response with this Court by having the District Clerk submit the record on such habeas
corpus application.  In the alternative, Respondent may resolve the issues set out in the order
designating issues and then have the District Clerk submit the record on such application.  In either
case, Respondent's answer shall be submitted within 30 days of the date of this order.  This
application for leave to file a writ of mandamus will be held in abeyance until Respondent has
submitted her response.

Filed: January 16, 2013
Do not publish